DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S 2021/0098423) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
As to claim 1, Chen et al. disclose in Fig. 1A-1K a semiconductor structure, comprising:
a first semiconductor die (as indicated at “die” 10, Fig. 1A-1K) comprising a first bonding surface (“bonding structure” 112) comprising a die attaching region (central region of 10, Fig. 1A) and a peripheral region (see a peripheral region on left side of the structure, Fig. 1A) connected to the die attaching region (central region of 10, Fig. 1A) (see Fog. 1A, para. [0012], [0020]); 
a second semiconductor die (as indicated at “die” 20, Fig. 1A) electrically connected to the first semiconductor die (as indicated at “die” 10, Fig. 1A-1K,), a second bonding surface (“bonding structure” 212) of the second semiconductor die (as indicated at “die” 20, Fig. 1A) being bonded to the first bonding surface (“bonding structure” 112) in the die attaching region (central region of 10, Fig. 1A) (Figs. 1A-1K, para. [0012]-[0013], [0027]);   
an insulating layer (“dielectric material layer” 300) disposed on the first bonding surface (“bonding structure” 112, Fig. 1B) in the peripheral region (see a peripheral region on left side of the structure, Fig. 1A) and extending along sidewalls of the second semiconductor die (as indicated at “die” 20, Fig. 1A) (Fig. 1A-1B, para. [0033]); and  
a first dual-damascene connector (“conductor” 308a, Fig. 1K) electrically connected to the first semiconductor die (as indicated at “die” 10, Fig. 1A-1K), a first portion (top portion) of the first dual-damascene connector (“conductor” 308a, Fig. 1K) being disposed on the insulating layer (“dielectric material layer” 300), a second portion (bottom portion) of the first dual-damascene connector (“conductor” 308a, Fig. 1K) penetrating through the insulating layer (“dielectric material layer” 300) and landing on the first bonding surface (“bonding structure” 
As to claim 2, as applied to claim 1 above, Chen et al. disclose in Figs. 1A-1K all claimed limitations including the limitation wherein an inner sidewall of the insulating layer (“dielectric material layer” 300) covering the second portion of the first dual-damascene connector (“conductor” 308a, Fig. 1K)  comprises a surface roughness greater than a surface roughness of the first bonding surface (“bonding structure” 112) of the first semiconductor die (as indicated at “die” 10, Fig. 1A-1K) {since Figs. 1A-1K, para. [0033]-[0045] & [0052] disclose the same materials and same structure as that of the present invention, thus it capable of having the same inner sidewall of the insulating layer that has a surface roughness greater than a surface roughness of the first bonding surface, as claimed}. 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A semiconductor structure comprising: a first die connector electrically connected to the first semiconductor die, a first portion of the first die connector being disposed on the insulating layer, a second portion of the first die connector comprising a continuous region with the overlying first portion of the first die connector, and the second portion of the first die connector penetrating through the insulating layer to connect the first semiconductor die; and a second die 
A manufacturing method of a semiconductor structure comprising: removing a portion of the dielectric material layer, a portion of the insulating material layer, and a portion of the semiconductor die to respectively form a dielectric layer with a first trench and a second trench, an insulating layer with a first via opening, and a treated semiconductor die with a second via opening, wherein: the first via opening of the insulating layer in communication with the first trench of the dielectric layer accessibly reveals a portion of the bonding surface of the semiconductor wafer, and the second via opening of the treated semiconductor die in communication with the second trench of the dielectric layer accessibly reveals a portion of an interconnect circuitry of the treated semiconductor die; and forming conductive materials in the first trench and the second trench of the dielectric layer, the first via opening of the insulating layer, and the second via opening of the treated semiconductor die, in combination with other claimed features, as recited in independent claim 15.  Claims 16-20 are dependent upon independent claim 15, and are therefore allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weng et al. (US 2021/0242080) and Hu et al. (US 2020/0152608).

        Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 29, 2021